The foregoing opinion by CAMPBELL, C., is adopted as the opinion of the court. The judgment is reversed and the cause remanded. All concur, except Trimble, P.J., absent.
                     ON MOTION FOR REHEARING
It is argued the opinion in this case is in conflict with certain decisions of the Supreme Court and the Courts of Appeals. We have examined the cases cited and find conflict does not appear unless found in the case of State ex rel. v. Landis,173 Mo. App. 198, 158 S.W. 854. To construe the holding in that case to be in conflict with the decision in the instant case would be to give it such a construction as to bring it in conflict with the case of Williams v. C.B.  Q., 6 S.W.2d 929. The motion is denied. The Commissioner so recommends. Boyer, C., concurs.